
	
		I
		111th CONGRESS
		2d Session
		H. R. 4867
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2010
			Mr. Jones (for
			 himself, Mr. Whitfield, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to enter into an
		  agreement to provide for management of the free-roaming wild horses in and
		  around the Currituck National Wildlife Refuge.
	
	
		1.Short titleThis Act may be cited as the
			 Corolla Wild Horse Protection
			 Act.
		2.Wild horses in and
			 around the Currituck National Wildlife Refuge
			(a)Agreement
			 requiredThe Secretary of the
			 Interior shall enter into an agreement with the Corolla Wild Horse Fund (a
			 nonprofit corporation established under the laws of the State of North
			 Carolina), the County of Currituck, North Carolina, and the State of North
			 Carolina within 180 days after the date of enactment of this Act to provide for
			 management of free-roaming wild horses in and around the Currituck National
			 Wildlife Refuge. The agreement shall allow a herd of not less than 100
			 free-roaming wild horses in and around such refuge. The agreement shall provide
			 for cost-effective management of the horses while ensuring that natural
			 resources within the refuge are not adversely impacted.
			(b)Conditions for
			 excluding wild horses from refugeThe Secretary shall not exclude
			 free-roaming wild horses from any portion of the Currituck National Wildlife
			 Refuge unless—
				(1)the Secretary
			 finds that the presence of free-roaming wild horses on a portion of the Refuge
			 threatens the survival of an endangered species for which such land is
			 designated as critical habitat under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
				(2)such finding is
			 based on a credible peer-reviewed scientific assessment; and
				(3)the Secretary
			 provides a period of public notice and comment on that finding.
				(c)Horse
			 replacementNothing in this
			 section shall be construed to require the Secretary to replace free-roaming
			 wild horses or otherwise increase the number of such horses in a case in which
			 the herd numbers fall below 100 as a result of natural causes, including
			 disease or natural disasters.
			(d)No liability
			 createdNothing in this
			 section shall be construed as creating liability for the United States for any
			 damages caused by the free-roaming wild horses to any person or property
			 located inside or outside the boundaries of the refuge.
			
